UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2011 UNIVERSAL DETECTION TECHNOLOGY (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation) 001-09327 (Commission File Number) 95-2746949 (IRS Employer Identification Number) 340 North Camden Drive, Suite 302 Beverly Hills, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 248-3655 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. Attached as Exhibit 3.1 to this Current Report on Form 8-K is a complete copy of the Articles of Incorporation of Universal Detection Technology (the “Company”), as such Articles have been amended since the incorporation of the Company. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) EXHIBITS EXHIBIT NO. DESCRIPTION Articles of Incorporation of Universal Detection Technology, as amended 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL DETECTION TECHNOLOGY By:/s/ Jacques Tizabi Jacques Tizabi Dated: April 25, 2011 Chief Executive Officer 3 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Articles of Incorporation of Universal Detection Technology, as amended 4
